PER CURIAM.
Jim 0. Strickland raises several issues in this appeal of an order modifying a final judgment of dissolution. Tracy S. Strickland, appellee, concedes that the lower court erred in its calculations when it divided the guidelines child support amount between the parties. Further, remand is also necessary for the lower court to make findings of fact to support its decision to impute income to the appellant for the purpose of establishing the award of child support under the guidelines. See, Nunez v. Nunez, 646 So.2d 290 (Fla. 1st DCA 1994). We find the remaining issues raised by appellant to be without merit.
REVERSED and REMANDED for entry of a corrected opinion.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.